      Case 1:20-cv-01968-DLC Document 37 Filed 06/01/20 Page 1 of 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 JUSTIN SATHUE,                          :
                          Plaintiff,     :
                                         :            20cv1968 (DLC)
                -v-                      :
                                         :                 ORDER
 EQUIFAX INFORMATION SERVICES LLC,       :
 CITIGROUP INCORPORATED, FIRST DATA      :
 CORP., and LEXISNEXIS RISK SOLUTIONS, :
 LLC,                                    :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     This action was removed from New York State Court on March

5, 2020.   On April 22, defendant LexisNexis Risk Solutions, LLC

(“LexisNexis”) filed a motion to dismiss the complaint pursuant

to Rule 12(b)(6), Fed. R. Civ. P. 1     On April 24, plaintiff was

given the opportunity to file any amended complaint or oppose

LexisNexis’s motion to dismiss by May 15, 2020. 2       To date,

plaintiff has not filed any amended complaint, opposed

LexisNexis’s motion to dismiss, or sought an extension.

     On a motion to dismiss where plaintiff is proceeding pro

se, a court should “construe [p]laintiff’s pro se complaint

liberally to raise the strongest arguments that it suggests.”

Costabile v. New York City Health & Hosps. Corp., 951 F.3d 77,




1 The claims against the defendants Equifax Information Services
LLC, First Data Corp., and Citigroup N.A. were dismissed in an
Order of April 21, 2020.

2 Plaintiff has consented to receive electronic service in this
action and received electronic notice of the April 24 Order and
LexisNexis’s motion to dismiss when those documents were filed.
         Case 1:20-cv-01968-DLC Document 37 Filed 06/01/20 Page 2 of 2
80 (2d Cir. 2020) (citation omitted).          Nonetheless, a pro se

complaint “must plead enough facts to state a claim to relief

that is plausible on its face, and that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.”       Id. at 80-81 (citation omitted).        Although

the Court is “obligated to draw the most favorable inferences

that plaintiff’s complaint supports, [it] cannot invent factual

allegations that he has not pled.”         Id. at 81 (citation

omitted).

     As set forth in the New York civil court pleading, the

totality of plaintiff’s allegations is that “the negligence of

the defendant and willful failure to resolve ID theft, [and]

willful failure to comply with FCRA as amended” caused him

$10,000 in damages.       Accordingly, it is hereby

     ORDERED that the unopposed April 22 motion to dismiss is

granted.     The Clerk of Court is directed to close the case.

     SO ORDERED:

Dated:       New York, New York
             June 1, 2020
                                          ____________________________
                                                   DENISE COTE
                                          United States District Judge




                                      2
